          Case 20-30487             Doc 52        Filed 04/30/20          Entered 04/30/20 13:37:45    Page 1 of 1

                                    United States Bankruptcy Court
                                         District of Connecticut


In re:
         Donghia, Inc.                                                                        Case Number: 20-30487
                                                                                              Chapter: 7
         Debtor*

                                 ORDER APPROVING APPLICATION TO EMPLOY

         Pursuant to 11 U.S.C. §§ 327 and/or 328, Trustee Kara S. Rescia (the "Applicant"), filed an Application
to Employ Murtha Cullina LLP as Special Counsel on April 8, 2020, (ECF No. 17). After notice and a hearing,
it is hereby

         ORDERED: The Application to Employ Murtha Cullina LLP as Special Counsel is APPROVED; and
it is further

         ORDERED: Any professional employed in this case who has received or will receive a retainer for
services rendered is not authorized to use any retainer funds unless and until an Application for Compensation
is filed and approved by this Court; and it is further

        ORDERED: The allowance and payment of compensation of reasonable fees and reimbursement for
actual, necessary expenses are subject to further order of the Court in accordance with 11 U.S.C. §§ 328, 330
and/or 331.

         Dated:      April 30, 2020                                                           BY THE COURT




               United States Bankruptcy Court
               District of Connecticut
               157 Church Street, 18th Floor
               New Haven, CT 06510
         * For the purposes of this order, "Debtor" means "Debtors" where applicable.
